25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Anthony Lewis BARKLEY, Plaintiff Appellant,v.D. R. CARTER, Detective Sergeant;  E. C. Lambert, DetectiveSergeant, Defendants Appellees,Henrico Division of Police, Party in Interest Appellee.
No. 94-6043.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 16, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-93-186-2).
Anthony Lewis Barkley, appellant pro se.
William Joe Hoppe, Sr. Asst. City Atty., Richmond, VA, Joseph Paul Rapisarda, Jr., Co. Atty., Karen Meriwether Adams, County Attorney's Office, Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying various motions.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Barkley v. Carter, No. CA-93-186-2 (E.D. Va.  Dec. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.